Citation Nr: 1416003	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  07-22 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for right knee degenerative joint disease prior to June 30, 2010; and in excess of 20 percent from June 30, 2010 forward. 

2.  Entitlement to an evaluation greater than 10 percent for left knee degenerative joint disease prior to June 30, 2010; and in excess of 20 percent from June 30, 2010 forward. 

3.  Entitlement to an evaluation greater than 10 percent for postoperative residuals, ruptured ligament, of the right knee. 

4.  Entitlement to an evaluation greater than 10 percent for postoperative residuals, lateral meniscus, of the left knee. 

5.  Entitlement to a compensable disability rating for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to September 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in February 2010.  A transcript of this proceeding has been associated with the claims file. 

This case was previously before the Board in May 2010 at which time the claims on appeal as listed on the title page of this decision were remanded.  As will be explained herein, although directives in the remand were substantially followed, another remand is required in this case in accordance with due process matters that have subsequently arisen.  As the case is being remanded primarily for that reason, any additional appropriate evidentiary development will also be requested.  

The Board also observes that service connection claims for bilateral hip disorders which were before the Board in May 2010 were granted and accordingly, those matters - having been full resolved, are no longer in appellate status.  

In an October 2011 rating action, the RO granted separate 20 percent evaluations for degenerative joint disease of the left knee and right knees, effective from June 30, 2010.  As will be explained herein, despite the RO's indications to the contrary as shown in the October 2011 rating decision, those claims remain in appellate status and consideration of staged ratings is now appropriate for those claims.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, those claims have been characterized as shown on the title page of this decision.  

The Board notes that the file contains an Expedited Processing Form/Waiver of 30 Day Waiting Period signed by the Veteran and his representative.  This form is undated, and appears to have been completed some time ago, possibly in 2011.  In fairness to the Veteran and given the uncertain timing and scope relating to this form, the Board finds that in accordance with due process, the matters discussed below should be appropriately addressed and the claims readjudicated to include consideration of evidence not previously considered pursuant to 38 C.F.R. §§ 19.37, 20.1304 (2013).  Thereafter, upon return of the case to the Board, should the Veteran wish to present additional evidence for the record without the benefit of initial review of that evidence by the Agency of Original Jurisdiction, a current, dated, waiver should accompany such evidence.  

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran.  An April 2014 review of the electronic files reveals documents in addition to those in the paper claims file that are pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

As an initial matter, the Board clarifies that increased rating claims for: (1) right knee degenerative joint disease; (2) left knee degenerative joint disease; (3) postoperative residuals, ruptured ligament, of the right knee; (4) postoperative residuals, lateral meniscus, of the left knee; and (5) hemorrhoids, are all still currently in appellate status.  Having reviewed the file the Board has found due process problems which must be addressed and corrected prior to appellate adjudication of these claims.  

Pursuant to a May 2010 Board remand, addressing the 5 issues listed on the cover page of this decision, VA examinations of the knees and for hemorrhoids were ordered.  These examinations were completed in June 2010.  

Thereafter, in an October 2011 rating action, the RO granted separate 20 percent evaluations for degenerative joint disease of the left knee and right knees, effective from June 30, 2010.  The RO also indicated that the October 2011 rating decision represented a total grant of benefits sought on appeal for these issues and that as such, these issues are considered resolved in full.  The RO's conclusion is incorrect.  Even after the grant of increased ratings, these claims remain in appellate status.  In this regard, the claims were not formally withdrawn by the Veteran.  More importantly, these knee conditions are rated under limitation of motion criteria pursuant to which ratings in excess of 20 percent are possible.  Since a claimant is presumed to be seeking the maximum available benefit for a given disability, the claims for higher ratings remain viable on appeal absent any indication of withdrawal of the appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, absent any indication to the contrary, these claims remain in appellate status.  The Board notes that the most recent supplemental statement of the case (SSOC) issued on November 1, 2001, failed to include these 2 issues.  Further, the Board observes that these claims now involve staged ratings, as characterized on the cover page of this decision.  Accordingly, a subsequently issued SSOC, as will be ordered per this remand, must include consideration of staged ratings for these disabilities and evidence added to the file since the claims were last adjudicated.  

Also, review of the Veteran's Virtual VA file reveals additional evidence which is pertinent and has not been reviewed in conjunction with any of the claims on appeal.  In May 2012, the Veteran underwent a comprehensive examination in conjunction with a claim of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  This examination report includes lay information and clinical findings relating to the Veteran's service-connected hemorrhoids and his knee disabilities, which have not been considered in conjunction with the Veteran's increased rating claims on appeal.  

The Board also observes that there are significant gaps in the evidentiary record in this case and that more recent pertinent evidence is available.  In this regard, it appears that the Veteran receives regular treatment through VA.  VA records last printed on February 12, 2010, are on file, which are current to only early February 2010, now more than 4 years ago.  Essentially it does not appear that VA records have been added to the file since that time.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should request all outstanding records of VA evaluation, hospitalization and/or treatment of the Veteran's knees and hemorrhoids dated from February 1, 2010, forward.  The Board believes that obtaining this evidence will also provide a more complete picture of the frequency, nature and severity of the symptomatology associated with these conditions.  In doing so, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

While VA examinations specifically for hemorrhoids and knee disabilities were most recently conducted in June 2010, now almost 4 years ago, there are no indications that new VA examinations need be scheduled at this time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See 38 C.F.R. § 3.159 (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  However, no such assertions have been made in this case, nor has it been contended that any examinations conducted in conjunction with the matters on appeal are inadequate.  Further, the May 2012 examination conducted in conjunction with the Veteran's TDIU claim does contain more recent lay and clinical information pertinent to the claims on appeal.  Therefore, VA examinations will not be ordered pursuant to this remand.  

To ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal. The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

The RO's readjudication of the claims for higher ratings should include consideration of all evidence added to the record since the RO's last adjudication of the claims, as well as consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), and/or extra schedular ratings are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his rating claims for bilateral knee disabilities and for hemorrhoids.  Appropriate steps shall be taken to obtain any identified records.

In addition, all available VA treatment records, assessments and examination reports dated from February 2010, forward, must be requested and associated with the claims file. 

2.  The RO should then review the claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO will then readjudicate the following claims on appeal: (1) entitlement to an evaluation greater than 10 percent for right knee degenerative joint disease prior to June 30, 2010; and in excess of 20 percent from June 30, 2010 forward; (2) entitlement to an evaluation greater than 10 percent for left knee degenerative joint disease prior to June 30, 2010; and in excess of 20 percent from June 30, 2010 forward; (3) entitlement to an evaluation greater than 10 percent for postoperative residuals, ruptured ligament, of the right knee; (4) entitlement to an evaluation greater than 10 percent for postoperative residuals, lateral meniscus, of the left knee; and (5) entitlement to a compensable disability rating for hemorrhoids.  Readjudication of the claims should reflect consideration of all evidence including that in the paperless files, which has been added to the file since the last adjudication all 5 of the claims in September 2009, and only 3 of the claims in October 2011.  Readjudications of the claims should also include consideration of whether staged ratings and/or an extraschedular evaluation is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






                                                              (CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



